        Case 2:20-cv-00711-CSMW Document 17 Filed 06/08/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CRYSTAL ANGELA GREEN,                         :                  CIVIL ACTION
              Plaintiff                       :
          v.                                  :
                                              :
ANDREW SAUL,                                  :
Commissioner of the Social                    :
Security Administration,                      :
                      Defendant               :                  NO. 20-711

                                            ORDER

       AND NOW, this 8th day of June, 2020 upon consideration of “Defendant’s Uncontested

Motion to Remand” (Document No. 15), for the reasons provided in the preceding Memorandum

of today, it is hereby ORDERED that the Motion is GRANTED. It is further ORDERED that

the Commissioner’s final decision is REVERSED and, pursuant to sentence four of 42 U.S.C.

405(g), the case is REMANDED so that the Commissioner can properly include Plaintiff’s mental

impairments, particularly her limitations in interacting with others, within the assessment of

Plaintiff’s residual functional capacity.




                                              BY THE COURT:




                                                /s/ Carol Sandra Moore Wells _____
                                              CAROL SANDRA MOORE WELLS
                                              United States Magistrate Judge
